Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 1 of 16             PageID #: 887




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

   PATRICK KEVIN TURLEY, et al.,                  Case No. 19-cv-00217-DKW-RT

                Plaintiffs,                       ORDER (1) GRANTING
                                                  DEFENDANTS’ MOTIONS FOR
         vs.                                      SUMMARY JUDGMENT; AND
                                                  (2) DISMISSING THIS ACTION
   ALLSTATE INSURANCE COMPANY,                    AS MOOT
   et al.,

                Defendants.


        In this insurance coverage dispute, Defendants repeatedly mailed Plaintiffs’

  flood insurance policy renewal notices to the incorrect address and, as a result, the

  policy lapsed for non-payment of the renewal premiums. Plaintiffs discovered this

  when Defendant Allstate Ins. Co. denied Plaintiffs’ flood damage claim. Plaintiffs

  appealed the denial to the Federal Emergency Management Agency (FEMA) and,

  shortly thereafter, filed this lawsuit, similarly seeking reinstatement of the policy.

        Before the Court is Defendants EVA, Inc. (EVA), dba the Ellgren Agency,

  and Michelle Santos’ motion for summary judgment (the EVA Defendants) on

  Plaintiffs’ remaining claims (Counts III and IV), Dkt. No. 54, and Defendant

  Allstate’s motion for summary judgment, Dkt. No. 72, on the EVA Defendants’

  cross-claim against Allstate for indemnification and contribution. It is undisputed

  that FEMA has reinstated Plaintiffs’ policy to cover Plaintiffs’ flood damage, and
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 2 of 16             PageID #: 888




  Plaintiffs now only seek to recoup “as damages” the attorneys’ fees and costs they

  incurred in litigating their claims against the EVA Defendants. Dkt. No. 62, ¶ 19; Dkt.

  No. 63 at 23-25. Because it is well established that an interest in litigation costs is

  insufficient to sustain this Court’s jurisdiction under Article III of the Constitution,

  this case is DISMISSED as moot.

                  FACTUAL & PROCEDURAL BACKGROUND

  A.    Relevant Factual Background

        In March 2015, Plaintiffs Patrick and Patricia Turley purchased real property

  in Kauai, Hawaii (the “Property”). Dkt. No. 62-1, ¶ 3; Doc. 62-2. The prior owner

  of the Property, Monica “Nikki” Kendall, had insured the Property under a Standard

  Flood Insurance Policy (Policy) issued by Defendant Allstate Insurance Company

  (Allstate). Dkt. No. 62-1, ¶ 4. Allstate issued the Policy in its capacity as a Write-

  Your-Own (WYO) Program carrier participating in the U.S. Government’s National

  Flood Insurance Program (NFIP). Dkt. No. 72-1, ¶ 3. When the Turleys purchased

  the Property, Kendall suggested that they have the Policy endorsed to them as the

  new owners of the Property. Dkt. No. 62-1, ¶ 5. With the assistance of Defendant

  EVA, Inc. (EVA), dba the Ellgren Agency, and EVA’s insurance agent Defendant

  Michelle Santos (collectively the “EVA Defendants”), on March 31, 2015, the

  Turleys became the named insured on the Policy issued by Allstate. See id.; Dkt.

  No. 62-3; Dkt. No. 64-3, ¶ 3; Dkt. No. 62, ¶ 2.

                                            -2-
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 3 of 16           PageID #: 889




        1.   The First Request to Correct the Turleys’ Mailing Address

        On April 1, 2015, the Turleys’ real estate agent informed EVA via e-mail that

  the mailing address for the Policy needed to be changed to “3104 The Strand,

  Manhattan Beach, CA 90266.” See Dkt. No. 62-1, ¶¶ 6–7; Dkt. No. 62-5 at 1. EVA

  acknowledged receipt of the e-mail and, that same day, Defendant Santos responded:

  “Attached is the revised flood dec showing mailing address correction.” Dkt. No.

  62-5 at 1–2. In Allstate’s electronic activity log for the Policy, Dkt. Nos. 55-3, 62-

  10, Allstate and EVA can each document activity related to the Policy, such as the

  mailing of premium notices, receipt of premium payments, and renewals of the

  Policy. Dkt. No. 62, ¶ 7; Dkt. No. 64-2, ¶ 6; Dkt. No. 72-1, ¶ 12. On April 1, 2015,

  EVA posted the following note in Allstate’s activity log for the Policy: “PLEASE

  UPDATE MAILING ADDRESS TO 3104 The Strand Manhattan Beach, CA 90266

  MAHALO.” Dkt. No. 62-10 at 2.

        The Turleys’ mailing address, however, was not changed in Allstate’s records.

  Sometime around June 2015, Kendall forwarded to the Turleys a premium renewal

  notice for the Policy, which Allstate had sent to Kendall’s address. See Dkt. No. 62-

  1, ¶ 8; Dkt. No. 62-11. Nevertheless, in July 2015, the Turleys paid the renewal

  premium for the Policy in the amount of $11,525.00. Dkt. No. 62-1, ¶ 9.




                                           -3-
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 4 of 16          PageID #: 890




        2.   The Second Request to Correct the Turleys’ Mailing Address

        When the Turleys did not receive a premium renewal notice from Allstate for

  2016, Patrick Turley called EVA on August 16, 2016, to pay the premium on the

  Policy with a credit card. Dkt. No. 62-1, ¶ 10. That same day, Patrick Turley’s

  assistant called EVA to once again correct the mailing address where all written

  communications regarding the Policy should be sent. Id. at ¶ 11.

        3.   The Third Request to Correct the Turleys’ Mailing Address

        On August 30, 2016, Kendall (the prior owner of the Property) sent an e-mail

  to Defendant Santos with a copy to Patricia Turley. Dkt. No. 62-8 at 2. In the e-

  mail, Kendall wrote the following:

        A FINAL notice for flood insurance has come to my house (addressed
        to Patrick and Patricia Turley)—they are the owners of [the Property]
        and have been for over a year—looks extremely urgent. The policy# is
        . . . please contact them for this! And please update your info on file!
        Our mailman rarely delivers things here to wrong names as it happens
        so frequently so this is [the] only notice I have seen for them—not sure
        if there were others.

  Id.; see also Dkt. No. 62-7, ¶ 6. Kendall also provided Santos with the Turleys’

  contact information and asked that Santos confirm receipt of the e-mail. Dkt. No.

  62-8 at 2. Santos responded, “This was taken care of on 8-16-16. Thanks Nikki!”

  Id. at 1. Notwithstanding this representation, that same day, EVA posted the

  following note in Allstate’s activity log for the Policy: “Please change mailing

  address to 3104 The Strand Manhattan Beach, CA 90266.” Dkt. No. 62-10 at 1.

                                          -4-
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 5 of 16         PageID #: 891




        Based upon Santos’ August 30, 2016 e-mail, at this point, the Turleys

  expected that, going forward, Allstate would send renewal notices for the Policy to

  the proper mailing address. Dkt. No. 62-7, ¶ 9; Dkt. No. 62-1, ¶ 13. But thereafter,

  the Turleys never received another notice of renewal or invoice to renew the Policy.

  Dkt. No. 62-7, ¶ 10. In fact, the August 4, 2017 “FINAL NOTICE,” which stated

  that the Policy would lapse unless the 2017 renewal premium was paid within 30

  days, was not sent to the Turleys’ address; it was sent to 432 21st Street Manhattan

  Beach, CA 90266. Dkt. No. 62-12.

  B.    April 2018 – Allstate Denies the Turleys’ Flood Damage Claim

        On April 14, 2018, there was a flood on the Property, Dkt. No. 62-1, ¶ 14,

  allegedly causing damages in an amount exceeding $250,000. Dkt. No. 1, ¶¶ 25, 41.

  On April 16, 2018, Patricia Turley called EVA to file a claim with Allstate for the

  damage caused to the Property. At that time, she learned that the Policy had been

  cancelled for failure to pay the 2017 Policy premium. Dkt. No. 62-7, ¶ 12. That

  day, Patrick Turley also called EVA to investigate further and was told that the

  Policy renewal notices had been repeatedly sent to the wrong address: 432 21st

  Street, Manhattan Beach, CA 90266. When Patrick asked what options were

  available, EVA told him to take out a new flood insurance policy with Allstate, and

  he immediately did just that. Dkt. No. 62-1, ¶ 16.




                                          -5-
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 6 of 16                    PageID #: 892




         On April 25, 2018, the Allstate adjuster assigned to the Turleys’ claim

  informed Patrick Turley that he could not proceed with the Turleys’ claim because

  the Policy was not in effect at the time of the loss. Id. at ¶ 17. By letter dated April

  26, 2018, Allstate officially denied the Turleys’ claim because the Policy “expired

  on August 5, 2017.” Dkt. No. 62-6 at 1; Dkt. No. 62-1, ¶ 18. Consistent with federal

  regulations, the “Policyholder Rights” attached to the letter, Dkt. No. 62-6 at 2,

  notified the Turleys that they could: (1) appeal the denial to FEMA within 60 days

  of the denial, cf. 44 C.F.R. § 62.20(e); and thereafter (2) sue the insurer in federal

  court within one year of the date they received Allstate’s denial letter, see 42 U.S.C.

  § 4072; 44 C.F.R. § 62.22(a); see also 44 C.F.R. § 62.20(d).

  C.     Procedural History

         On June 20, 2018, the Turleys appealed Allstate’s denial of their claim to

  FEMA. Dkt. No. 62-1, ¶ 24. On April 25, 2019, with the FEMA appeal still pending,

  the Turleys filed this lawsuit against Allstate and the EVA Defendants. Dkt. No. 1;

  Dkt. No. 62-1, ¶ 26.1 In Counts I and II against Allstate, the Turleys asserted claims

  for breach of the insurance contract and a declaratory judgment for reinstatement of

  the Policy “as though there existed no lapse in coverage as of April 14, 2018, under

  the terms of the Policy.” Dkt. No. 1, ¶¶ 26–36. In Counts III and IV against the


  1
   As of December 31, 2019, the Turleys claim they have incurred attorneys’ fees in the amount of
  $37,187.75 (which includes General Excise Tax of 4.7%), and costs in the amount of $769.01.
  Dkt. No. 62-1, ¶ 27.
                                               -6-
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 7 of 16                       PageID #: 893




  EVA Defendants, the Turleys alleged claims for negligence and negligent

  misrepresentation, id. at ¶¶ 26–49, and sought at least $250,000 for the flood damage

  to the Property that Allstate had refused to pay because the Policy had lapsed. Id. at

  ¶¶ 25, 41, 47. The EVA Defendants then filed a cross-claim against Allstate on

  September 19, 2019, seeking indemnification, reimbursement, and contribution

  from Allstate in the event that the Turleys prevailed against the EVA Defendants.

  See Dkt. No. 30, ¶ 4.

         Sometime in September 2019, FEMA terminated the Turleys’ appeal because

  they had filed this lawsuit.2 But before doing so, FEMA also reinstated the Turleys’

  Policy “as though there were no lapse in coverage, subject to the payment of

  premiums in the approximate amount of $17K . . .” See Dkt. No. 55-5 at 2–3; Dkt.

  No. 62, ¶ 19. As a result, on November 5, 2019, the Court approved and entered the

  parties’ joint Stipulation for Partial Dismissal with Prejudice of Plaintiffs’ Claims

  Against Defendant Allstate Insurance Company (Stipulation). Dkt. No. 38. In the

  Stipulation, the parties all agreed that, inter alia, Counts I and II of the Complaint

  would be dismissed, “with each party to bear their own attorneys’ fees and costs,”

  and all other claims would remain, i.e., Counts III and IV against the EVA

  Defendants and the EVA Defendants’ cross-claim against Allstate. Doc. 38 at 2.



  2
   Pursuant to 44 C.F.R. § 62.20(d), “[a]ll appeals submitted for decision but not yet resolved shall
  be terminated upon notice of the commencement of litigation regarding the claim.”
                                                 -7-
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 8 of 16           PageID #: 894




        The EVA Defendants have now moved for summary judgment on Counts III

  and IV, Dkt. No. 54, and Allstate has moved for summary judgment on the EVA

  Defendants cross-claim for indemnification, Dkt. No. 72. These matters have been

  fully briefed by all concerned and are now ripe for resolution.

                              STANDARD OF REVIEW

        Summary judgment under Rule 56 is appropriate only when the Court,

  viewing the record as a whole and in the light most favorable to the nonmoving

  party, determines that there exists no genuine issue of material fact and that the

  moving party is entitled to judgment as a matter of law. See Fed.R.Civ.P. 56(a);

  Celotex Corp. v. Catrett, 477 U.S. 317, 322–24 (1986); Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 248–50 (1986). A genuine issue of material fact exists when,

  “there is sufficient evidence favoring the nonmoving party for a jury to return a

  verdict for that party.” Anderson, 477 U.S. at 249; see Scott v. Harris, 550 U.S. 372,

  380 (2007).    This requires “more than simply show[ing] that there is some

  metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574, 586 (1986), and “a scintilla of evidence in support of the

  plaintiff’s position will be insufficient,” Anderson, 477 U.S. at 252. “[A] complete

  failure of proof concerning an essential element” of a claim “necessarily renders all

  other facts immaterial.” Celotex, 477 U.S. at 323.




                                           -8-
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 9 of 16           PageID #: 895




        The standard does not change merely because there is more than one motion

  for summary judgment. The court simply “evaluate[s] ‘each motion separately,

  giving the nonmoving party in each instance the benefit of all reasonable

  inferences.’” See Zabriskie v. Fannie Mae, 912 F.3d 1192, 1196 (9th Cir. 2019)

  (quoting ACLU of Nev. v. City of Las Vegas, 466 F.3d 784, 790–91 (9th Cir. 2006)).

                                     DISCUSSION

        In their respective motions for summary judgment, the EVA Defendants and

  Allstate are both adamant that their conduct was reasonable and that the negligence

  of the other party was the sole cause for the Turleys having not received the notices

  to renew their Policy, resulting in the Policy lapsing and Allstate denying coverage

  for the flood damage the Turleys incurred on April 14, 2018. Dkt. No. 54-1 at 10,

  13–16; Dkt. No. 72 at 5–7; Dkt. No. 76 at 7–8. As a threshold matter, however, the

  EVA Defendants argue that this action must be dismissed because the Turleys have

  not sustained any damages now that FEMA has reinstated the Turleys’ Policy. Dkt.

  No. 54-1 at 11–12; Dkt. No. 66 at 15-17; Dkt. No. 62 at 5. The Turleys admit that

  their Policy has been reinstated, Dkt. No. 62, ¶ 19, but they argue that, under Hawaii

  law, they are still entitled to recover, as damages, the attorneys’ fees and costs the

  EVA Defendants caused the Turleys to incur in litigating their claims against




                                           -9-
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 10 of 16                        PageID #: 896




  Allstate.3 Dkt. No. 63 at 23–25.


         Because it is clear from the record that attorneys’ fees and costs is the only

  relief the Turleys are now seeking, and because such relief alone is insufficient to

  maintain a live controversy for purposes of jurisdiction under Article III of the

  Constitution, this case is dismissed as moot.

         A.      Legal Framework: Mootness Doctrine

         Even without the EVA Defendants’ motion, this Court has “an independent

  obligation to ensure that a case is not moot within the meaning of Article III” of the

  Constitution. See Renee v. Duncan, 686 F.3d 1002, 1016 (9th Cir. 2012). “Article

  III of the Constitution limits federal-court jurisdiction to ‘Cases’ and

  ‘Controversies.’” Massachusetts v. EPA, 549 U.S. 497, 516 (2007); see also

  DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006) (“If a dispute is not a


  3
  In order to recover attorneys’ fees under this exception to the “American Rule,” the plaintiff
  must establish:

         (1) that the plaintiff had become involved in a legal dispute either because of a
         breach of contract by the defendant, or because of defendant's tortious conduct, that
         is, that the party sought to be charged with the fees was guilty of a wrongful or
         negligent act or breach of agreement; (2) that the litigation was with a third party,
         not with the defendant from whom the fees are sought to be recovered; (3) that the
         attorneys' fees were incurred in that third-party litigation; and (4) whether the fees
         and expenses were incurred as a result of defendant's breach of contract or tort, that
         they are the natural and necessary consequences of the defendant’s act, since
         remote, uncertain, and contingent consequences do not afford a basis for recovery[.]

  Lee v. Aiu, 936 P.2d 655, 669 (Haw. 1997) (quoting Uyemura v. Wick, 551 P.2d 171, 176 (Haw.
  1976); see also Western Sunview Props., LLC v. Federman, 338 F. Supp. 2d 1106, 1128 (D.
  Haw. 2004).
                                                 - 10 -
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 11 of 16            PageID #: 897




  proper case or controversy, the courts have no business deciding it, or expounding

  the law in the course of doing so.”). “That limitation requires those who invoke the

  power of a federal court to demonstrate standing—a ‘personal injury fairly traceable

  to the defendant’s allegedly unlawful conduct and likely to be redressed by the

  requested relief.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 90 (2013) (quoting Allen

  v. Wright, 468 U.S. 737, 751 (1984)). In other words, “a plaintiff must demonstrate

  that he possesses a legally cognizable interest, or ‘personal stake,’ in the outcome of

  the action.” Genesis HealthCare Corp. v. Symczyk, 569 U.S. 66, 71 (2013) (citation

  omitted) (quoting Summers v. Earth Island Institute, 555 U.S. 488, 493 (2009)).

  This is not simply a threshold jurisdictional requirement; rather, an “‘actual

  controversy’ must exist not only ‘at the time the complaint is filed,’ but through ‘all

  stages’ of the litigation.” Already, 568 U.S. at 90–91 (quoting Alvarez v. Smith, 558

  U. S. 87, 92 (2009)).

        “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’

  for purposes of Article III—‘when the issues presented are no longer ‘live’ or the

  parties lack a legally cognizable interest in the outcome.’” Already, 568 U.S. at 91

  (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam)). “If an intervening

  circumstance deprives the plaintiff of a ‘personal stake in the outcome of the

  lawsuit,’ at any point during litigation, the action can no longer proceed and must be

  dismissed as moot.” Genesis HealthCare, 569 U.S. at 72 (citation omitted). The

                                           - 11 -
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 12 of 16           PageID #: 898




  plaintiff lacks a “personal stake” in the litigation—and thus the case is moot—“when

  it is impossible for a court to grant any effectual relief whatever to the prevailing

  party.” Knox v. SEIU, Local 1000, 567 U.S. 298, 307 (2012) (citations and internal

  quotation marks omitted). Thus, “a plaintiff must demonstrate standing for each

  claim he seeks to press and for each form of relief that is sought.” See Town of

  Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (quoting Davis v.

  Federal Election Comm’n, 554 U.S. 724, 734 (2008)).

        B.     This Case is Moot

        The relief initially sought by the Turleys was based on claims that they could

  not seek insurance coverage for the flood damages they sustained because their

  Policy had wrongfully lapsed. See Dkt. No. 1, ¶¶ 29–36, 25, 41, 47. It is undisputed

  that after this lawsuit was filed, FEMA reinstated the Turleys’ Policy “as though

  there were no lapse in coverage, subject to the payment of premiums . . .,” see Dkt.

  No. 55-5 at 2–3; Dkt. No. 62, ¶ 19, and Counts I and II were dismissed by joint

  stipulation of the parties on that basis, Dkt. No. 38. As a result of FEMA reinstating

  the Turleys’ Policy, the Turleys assert that the only relief they now seek is the

  attorneys’ fees and costs that the EVA Defendants caused the Turleys to incur in

  prosecuting their claims. Dkt. No. 63 at 23–25. But that is not a “legally cognizable

  interest” or “personal stake” sufficient to prevent a case from becoming moot.




                                          - 12 -
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 13 of 16                PageID #: 899




         It is well-settled that “attorney fees and legal costs associated with [an] action

  . . . standing alone are insufficient to confer Article III jurisdiction ‘where none exists

  on the merits of the underlying claim.’” Bayer v. Neiman Marcus Grp., 861 F.3d 853,

  866–67 (9th Cir. 2017) (citation omitted) (quoting Lewis v. Cont'l Bank Corp., 494 U.S.

  472, 480 (1990)). “Rather, a case or controversy sufficient to confer Article III

  jurisdiction exists only when succeeding in the litigation will afford ‘the plaintiff some

  other benefit besides reimbursement of costs that are a byproduct of the litigation

  itself.’” Id. (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 107 (1998));

  see also Lewis, 494 U.S. at 480 (“Where on the face of the record it appears that the

  only concrete interest in the controversy has terminated, reasonable caution is needed

  to be sure that mooted litigation is not pressed forward . . . solely in order to obtain

  reimbursement of sunk costs.”); M.M. v. Lafayette Sch. Dist., 767 F.3d 842, 857 (9th

  Cir. 2014) (stating that “[t]he existence of an attorneys’ fees claim . . . does not

  resuscitate an otherwise moot controversy.” (quoting Cammermeyer v. Perry, 97 F.3d

  1235, 1238 (9th Cir. 1996)); United States v. Ford, 650 F.2d 1141, 1144 n.1 (9th Cir.

  1981) (stating that “there is no right to review . . . any of the issues in the underlying

  action solely for the purpose of deciding the attorney’s fee question.”). This is because,

  regardless of what state or federal law has to say on the matter, a claim for attorneys’

  fees is collateral to, and separate from, the merits decision. See, e.g., Budinich v. Becton

  Dickinson & Co., 486 U.S. 196, 200 (1988) (“[I]t indisputable that a claim for attorney’s

  fees is not part of the merits of the action to which the fees pertain. Such an award does

                                             - 13 -
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 14 of 16             PageID #: 900




  not remedy the injury giving rise to the action . . .”); Ray Haluch Gravel Co. v. Cent.

  Pension Fund of the Int’l Union of Operating Eng'rs, 571 U.S. 177, 185 (2014) (“The

  premise that contractual attorney’s fees provisions are always a measure of damages is

  unpersuasive . . .”); McCalla v. Royal Maccabees Life Ins. Co., 369 F.3d 1128, 1131

  (9th Cir. 2004).

        Here, because the Turleys are only seeking to recoup their litigation costs at this

  point, the underlying dispute with respect to Counts III and IV is moot. As a result, the

  EVA Defendants’ cross-claim against Allstate, Dkt. No. 38, is also moot because the

  EVA Defendants no longer have a claim for reimbursement or contribution. Because

  the underlying claims in this case are moot, the Court lacks jurisdiction to decide the

  merits of these claims.

        That said, the Court retains jurisdiction so that the Turleys may seek their

  attorneys’ fees in the same way a litigant would do so in any other case. See, e.g., LR

  54.2; Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395 (1990) (“[E]ven years after

  the entry of a judgment on the merits a federal court could consider an award of counsel

  fees.” (citation and internal quotation marks omitted)); Center for Bio. Div. v. Marina

  Point Dev., 560 F.3d 903, 915–916 (9th Cir. 2009) (affirming portion of attorneys’ fees

  award and collecting cases for the proposition that “when a matter becomes moot . . .

  the court will not, and cannot, review the merits of the underlying dispute for the

  purpose of determining whether an award of attorney fees [i]s proper”); UFO Chuting

  of Hawaii Inc. v. Smith, 508 F.3d 1189, 1197–98 (9th Cir. 2007) (noting that a party

                                            - 14 -
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 15 of 16                PageID #: 901




  can still obtain attorneys’ fees if they received a “direct benefit” before the case

  becomes moot); San Lazaro Ass’n, Inc. v. Connell, 286 F.3d 1088, 1096–97 (9th Cir.

  2002) (“Although [plaintiff]’s substantive claims are moot, its entitlement to attorney’s

  fees is not.”); Zucker v. Occidental Petroleum Corp., 192 F.3d 1323, 1329 (9th Cir.

  1999) (holding that “no Article III case or controversy is needed with regard to

  attorneys’ fees . . . because they are but an ancillary matter over which the district court

  retains equitable jurisdiction even when the underlying case is moot”).

         In sum, FEMA reinstated the Turleys’ Policy to cover the damages they sustained

  to their Property as a result of the April 2018 flood event. Because the Turleys’ only

  remaining claim for relief is the litigation costs incurred in this matter, and because such

  costs are insufficient to maintain Article III jurisdiction over the merits of this dispute,

  the Turleys’ remaining claims (Counts III and IV) and the EVA Defendants’ cross-

  claim for indemnification are moot. “No matter how vehemently the parties continue

  to dispute the lawfulness of the conduct that precipitated the lawsuit,” Already, 568

  U.S. at 91, “Article III denies federal courts the power to decide questions that cannot

  affect the rights of litigants in the case before them,” Lewis, 494 U.S. at 477

  (emphasis added; citation and internal quotation marks omitted). Accordingly, this

  case is DISMISSED as moot.




                                             - 15 -
Case 1:19-cv-00217-DKW-RT Document 81 Filed 04/30/20 Page 16 of 16      PageID #: 902




                                  CONCLUSION

        For the reasons set forth herein, Defendants’ Motions for Summary Judgment,

  Dkt. No. 54, 72, are GRANTED. The Clerk of Court is instructed to enter Judgment,

  pursuant to this Order, and the Stipulation entered on November 7, 2019 (Dkt. No.

  38). The Clerk is then DIRECTED to close this case.

        IT IS SO ORDERED.

        DATED: April 30, 2020 at Honolulu, Hawai‘i.




  Patrick Kevin Turley, et al vs. Allstate Insurance Company, et al.
  Civil No. 19-00217 DKW-RT; ORDER (1) GRANTING DEFENDANTS’
  MOTIONS FOR SUMMARY JUDGMENT; AND (2) DISMISSING THIS
  ACTION AS MOOT




                                        - 16 -
